           Case 1:21-cr-00344-JDB Document 31 Filed 08/31/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                     Plaintiff,
       vs.                                              Case No. 1:21-cr-00344-JDB-1

BRANDON NELSON,

                     Defendant.


              UNOPPOSED MOTION TO CONTINUE PLEA HEARING
       Brandon Nelson, by counsel, moves to reschedule tomorrow’s plea hearing. His

counsel has spoken with the Government, and the Government does not object to this

request.

       Undersigned counsel put in her notice of appearance today. The lead attorney in

the case, Joseph Bugni, is not yet allowed to appear in this Court. The process for him

gaining admission is underway and should be completed within one week. Undersigned

counsel recently joined Federal Defender Services of Wisconsin, Inc., and is not familiar

with Mr. Nelson’s case. Thus, she is not comfortable standing in for Mr. Bugni at

tomorrow’s hearing. However, she is a member of the bar of this Court and, therefore,

able to file this motion on Mr. Nelson’s behalf. See LCrR 44.1(a).

       Accordingly, Mr. Nelson respectfully requests that his plea hearing be continued.

If convenient for the Court, both parties are available for a rescheduled hearing to be held

on September 14, 15, or 17, 2021.
  Case 1:21-cr-00344-JDB Document 31 Filed 08/31/21 Page 2 of 2




Dated at Madison, Wisconsin this 31st day of August, 2021.

                                 Respectfully submitted,

                                 Brandon Nelson, Defendant

                                 /s/ Jessica Arden Ettinger
                                 Jessica Arden Ettinger (DDC Bar No. D00483)
                                 FEDERAL DEFENDER SERVICES
                                  OF WISCONSIN, INC.
                                 22 East Mifflin Street, Suite 1000
                                 Madison, Wisconsin 53703
                                 Tel: 608-260-9900
                                 Fax: 608-260-9901
                                 jessica_ettinger@fd.org
